  Case 3:20-cv-03283-K-BH Document 7 Filed 06/09/21            Page 1 of 1 PageID 37



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL LEE SHAW, ID # 54687-177
                               ),
         Petitioner,           )
vs.                            ) No. 3:20-CV-3283-K (BH)
                               )
UNITED STATES OF AMERICA,      )
         Respondent.           )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. By separate judgment, this case

will be dismissed without prejudice for failure to prosecute or follow orders of the court.

       SO ORDERED.

       Signed June 9th, 2021.




                                                 ED KINKEADE
                                                 UNITED STATES DISTRICT JUDGE
